 


109 HR 2185 IH: Congestion Relief Act of 2005
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2185 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Ms. Eddie Bernice Johnson of Texas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 23, United States Code, to allocate transportation funds to metropolitan areas and increase planning funds to relieve metropolitan congestion, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Congestion Relief Act of 2005.  
2.Surface transportation program 
(a)Division of funds between urbanized areas of over 200,000 population and other areasSection 133(d)(3)(A) of title 23, United States Code, is amended— 
(1)by striking 62.5 percent of; and 
(2)by striking The remaining 37.5 percent may be obligated in any area of the State.. 
(b)Obligation authoritySection 133(f)(1) of such title is amended by striking the period of fiscal years 1998 and all that follows through 2003 and inserting the period of fiscal years 2004 through 2006 and the period of fiscal years 2007 through 2009. 
3.Congestion mitigation and air quality improvement program 
(a)AllocationsSection 149 of title 23, United States Code, is amended by adding at the end the following: 
 
(f)Allocations of apportioned funds 
(1)In generalA State shall allocate the amounts apportioned to the State for a fiscal year under section 104(b)(2) and the amounts apportioned for the congestion mitigation and air quality improvement program under section 110 among metropolitan planning organizations and other agencies responsible for air quality conformity determinations in federally designated air quality areas in the ratio that— 
(A)the total of all weighted nonattainment and maintenance area populations (as determined under section 104(b)(2)) represented by the metropolitan planning organization or other agency; bears to 
(B)the total of all weighted nonattainment and maintenance area populations (as determined under section 104(b)(2)) in the State. 
(2)Nonapplicability to certain amountsAmounts described in subsections (c)(1) and (c)(2) that may be used for any project eligible under the surface transportation program under section 133 shall not be subject to the requirements of paragraph (1). 
(3)Availability of amountsA State may reallocate amounts allocated under this subsection as necessary to prevent lapses of funds under section 118. 
(4)Obligation authorityA State shall make available to a metropolitan planning organization or other agency to which amounts are allocated for a fiscal year under this section an amount of obligation authority distributed to the State for Federal-aid highways and highway safety construction programs for use in the area represented by the metropolitan planning organization or other agency that is equal to the amount obtained by multiplying— 
(A)the aggregate amount of funds that the State is required to obligate in the area under this subsection; and 
(B)the ratio that— 
(i)the aggregate amount of obligation authority distributed to the State for Federal-aid highways and highway safety construction programs for the fiscal year; bears to 
(ii)the total of the sums apportioned to the State for Federal-aid highways and highway safety construction programs for the fiscal year. 
(5)Joint responsibilityEach State, each affected metropolitan planning organization or other agency, and the Secretary shall jointly ensure compliance with paragraph (4).. 
4.National Highway System 
(a)Selection of projectsSection 103(a)(6) of title 23, United States Code, is amended by inserting the project selection requirements of section 134(i)(4)(B) and after Subject to. 
(b)AllocationSection 103(b) of such title is amended by adding at the end the following: 
 
(7)Allocation to urbanized areas of over 200,000 populationThe funds apportioned to a State under section 104(b)(1) for a fiscal year shall be allocated between urbanized areas with a population of over 200,000 in the State and other areas in the State— 
(A)75 percent in the ratio that— 
(i)the total lane miles on the National Highway System in such urbanized areas in the State; bears to 
(ii)the total lane miles on the National Highway System in all areas in the State; and 
(B)25 percent in the ratio that— 
(i)the total vehicle miles traveled on the National Highway System in such urbanized areas in the State; bears to 
(ii)the total vehicle miles traveled on the National Highway System in all areas in the State.. 
5.Minimum guaranteeSection 105(c)(2) of title 23, United States Code, is amended by striking paragraphs (1), (2), and (3) and inserting paragraphs (1) and (2). 
6.Metropolitan congestion relief program 
(a)In generalSubchapter I of chapter I of title 23, United States Code, is amended by adding at the end the following: 
 
165.Metropolitan congestion relief program 
(a)EstablishmentThe Secretary shall establish a metropolitan congestion relief program in accordance with this section. 
(b)Eligible projectsA project shall be eligible for assistance under this section if the project is eligible for assistance under the surface transportation program established by section 133 and the project is developed in accordance with the planning requirements of subsection (c). 
(c)PlanningProgramming and expenditure of funds for projects under this section shall be consistent with the requirements of sections 134 and 135. In addition, with respect to each project carried out under this section, the appropriate metropolitan planning organization shall demonstrate, as part of its congestion management system if applicable, that the project will improve congestion in its region. 
(d)Apportionment 
(1)Eligible urbanized areasAmounts made available to carry out this section for a fiscal year shall be apportioned directly to a metropolitan planning organization designated for— 
(A)an urbanized area that has a travel time index of 1.2 or more; and 
(B)an urbanized area with a population of more than 1,000,000 that otherwise would not be eligible under subparagraph (A). 
(2)FormulaAmounts made available to carry out this section for a fiscal year shall be apportioned among eligible urbanized areas under paragraph (1) as follows: 
(A)50 percent in the ratio that— 
(i)the travel time index of the eligible urbanized area; bears to 
(ii)the travel time index of all eligible urbanized areas. 
(B)50 percent in the ratio that— 
(i)the passenger miles traveled in the eligible urbanized area; bears to 
(ii)the passenger miles traveled in all eligible urbanized areas. 
(3)DeterminationsEligibility and apportionment determinations under this subsection shall be made by the Secretary based on data from the most recent year for which data is available. 
(e)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section $2,000,000,000 for each of fiscal years 2004 through 2009. 
(f)DefinitionsIn this section, the following definitions apply: 
(1)Travel time indexThe term travel time index means the travel time index developed by the Texas Transportation Institute and included in the performance plan of the Federal Highway Administration. 
(2)Passenger miles traveledThe term passenger miles traveled includes daily vehicle miles traveled and daily transit ridership as measured by Secretary.. 
(b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating section 164 the following: 
 
 
165. Metropolitan congestion relief program. 
7.Transportation operational improvement program 
(a)In generalSubchapter I of chapter 1 of title 23, United States Code, is further amended by adding at the end the following: 
 
166.Operational improvement program 
(a)General authorityThe Secretary shall establish and implement an operational improvement program under which the Secretary shall make grants to States, metropolitan planning organizations, and local governments for projects to improve the operation of the Nation’s roadways. 
(b)Eligible usesGrants to States, metropolitan planning organizations, and local governments under this section may be used for the following purposes: 
(1)Incident management projects, including the following: 
(A)Development of a regionwide coordinated plan to mitigate delays due to accidents and breakdowns. 
(B)Purchase or lease of telecommunications equipment for first responders. 
(C)Purchase or lease of towing and recovery equipment. 
(D)Payments to contractors for towing and recovery services. 
(E)Rental of vehicle storage areas immediately adjacent to roadways. 
(F)Service patrols. 
(G)Enhanced hazard materials incident response capacity. 
(H)Incident detection equipment. 
(I)Training. 
(2)Deployment of intelligent transportation systems technology, including the deployment of the national 511 traveler information telephone number. 
(3)Transportation demand management techniques, including the following: 
(A)Commuter benefit programs. 
(B)Parking management programs. 
(C)Carpool and vanpool projects. 
(D)Geographic Information System based ride matching operations. 
(E)Employer based, real-time traveler information programs. 
(F)Telework programs. 
(G)Bicycle and pedestrian programs. 
(H)Access to transit investments. 
(I)Design and implementation of commuter-friendly facilities. 
(J)Employer and employment-site based transit shuttle planning and operation. 
(c)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section $500,000,000 for each of fiscal years 2004 through 2009. 
(d)Applicability of NHS requirementsAll provisions of this chapter that are applicable to National Highway System funds, other than provisions relating to the apportionment formula and provisions limiting the expenditures of such funds to Federal-aid systems, shall apply to funds authorized to be appropriated to carry out this section, except as determined by the Secretary to be inconsistent with this section and except that sums authorized by this section shall remain available until expended.. 
(b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating section 165 the following: 
 
 
166. Incident management program. 
8.Metropolitan planning fundsSection 104(f)(1) of title 23, United States Code, is amended by striking 1 percent and inserting 2 percent. 
 
